DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related display device comprising an shielding electrode located between adjacent first pixel and second pixel of the display to improve display quality for the display device. Each independent claim identifies, inter alia, the uniquely distinct features:
With respect to claim 1,
the shield electrode is disposed in a layer interposed between a first insulating film and a second insulating film, the first insulating film being stacked on the shield electrode and located between the shield electrode and the first and second pixel electrodes, and the second insulating film being located between the shield electrode and the first capacitance forming electrode, and
wherein the first and second pixel electrodes are stacked on the first insulating film.
In reference to claim 7,
wherein the shield electrode is disposed in a layer interposed between a first insulating film and a second insulating film, the first insulating film being located between the shield electrode and the second pixel electrode, and the second insulating film being located between the shield electrode and the first capacitance forming electrode; and
wherein the display device further comprises a second shield electrode that is constituted by a same electrically conductive film as a film that constitutes the second pixel electrode, that is disposed so as to overlap the shield electrode via the first insulating film, and that is connected to the shield electrode through a contact hole provided in the first insulating film.
In reference to claim 13,
a scan wire that is disposed so as to be adjacent to the first pixel electrode at an opposite side to the capacitance wire and through which scan signals are transmitted;
first image wires that extend so as to intersect the scan wires and through which first image signals are transmitted; and
a first switching element that is disposed at an intersection position of the scan wire and the first image wire and that is connected to the first pixel electrode, the scan wire, and the first image wire, wherein the first switching element has a first electrode connected to the scan wire, a second electrode connected to the first image wire, a channel portion that has one end connected to the second electrode and that is disposed so as to overlap the first electrode via an insulating film, and a
 third electrode that has one end connected to another end of the channel portion and that has another end connected to the first pixel electrode, and
wherein the first capacitance forming electrode is connected to the first pixel electrode.

The closest prior art of Yamada et al. (US 2011/0058110) discloses a display device in Figs. 4-6 comprising: a first capacitance forming electrode (46a in right side of Fig. 4) connected to the first pixel electrode (41) and disposed so as to overlap the capacitance wire (46) via an insulating film (49); and a shield electrode (48) disposed so as to be located between the first pixel electrode (41, see on the left side of Fig. 4) and the second pixel electrode (41 on the right side of Fig. 4) and so as to at least partially overlap the first capacitance forming electrode (46a) via an insulating film (50); see paragraphs [94-97].
 	 However, Yamada fails to disclose the quoted limitation in independent claims 1, 7 and 13 as above. These distinct features has been added to independent claims and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsubata (US 2012/0068916) discloses a display device in Fig. 1 comprising a shield electrode 41p disposed so as to be located between the first pixel electrode 17(ib)  and the second pixel electrode (17ja) to improve display quality of a display device in which two scan lines are selected simultaneously (see abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692